Case: 21-20073   Document: 00516007058   Page: 1    Date Filed: 09/09/2021




          United States Court of Appeals
               for the Fifth Circuit
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                                            September 9, 2021
                            No. 21-20073                       Lyle W. Cayce
                          Summary Calendar                          Clerk



   Angela Cao,

                                                   Plaintiff—Appellant,

                                versus

   BSI Financial Services, Incorporated; Christiana
   Trust, Wilmington Savings Fund Society, Stanwich
   Mortgage Loan Trust Series 2012-10; Stanwich
   Mortgage Acquisition Company, Incorporated;
   Carrington Mortgage Services, L.L.C.,


                                               Defendants—Appellees,

   ______________________________

   Angela Cao,

                                                   Plaintiff—Appellant,

                                versus

   Selene Finance, L.P.; MTGLQ Investors, L.P.,

                                               Defendants—Appellees.
Case: 21-20073         Document: 00516007058         Page: 2   Date Filed: 09/09/2021

                                      No. 21-20073



                      Appeal from the United States District Court
                          for the Southern District of Texas
                                USDC No. 4:17-CV-321


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
            After defaulting on her mortgage, Angela Cao filed lawsuits against
   BSI Financial Services, Selene Finance, L.P., and MTGLQ Investors, L.P.,
   who were at different times the mortgage servicers for the loan. Cao sought
   to halt foreclosure on the property and asserted numerous claims. The
   district court consolidated the two matters into the present case.
            The defendants filed a motion for judgment on the pleadings and both
   Cao and the defendants sought summary judgment. The magistrate judge
   issued       her   Memorandum     and   Recommendations       (M&R),    which
   recommended dismissal of all but four of Cao’s claims against BSI, Selene,
   and MTGLQ. All parties objected. The district court, after reviewing the
   M&R, determined that all of Cao’s claims should be dismissed with
   prejudice. Some of those claims—fraud, conspiracy, conversion, negligence,
   and fraudulent transfer—were dismissed based on the pleadings. Other
   claims—breach of contract, duress, usury, Texas Theft Liability Act, Texas
   Debt Collections Act, Federal Debt Collections Practices Act, quiet title,
   wrongful foreclosure, and money had and received—were dismissed based
   on the summary judgment record. Cao filed an unsuccessful motion for
   reconsideration.




            *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.




                                           2
Case: 21-20073      Document: 00516007058          Page: 3   Date Filed: 09/09/2021




                                    No. 21-20073


          On appeal, Cao asserts seven challenges to the district court’s order.
   Although those include a merits challenge, she spends most of her brief
   arguing that the district court erred procedurally in dismissing her case.
   None of her arguments succeed.
          First, Cao argues that the court erred in its review of the magistrate’s
   M&R by reviewing some of the magistrate’s findings de novo, which led to
   the district court’s dismissals that the magistrate judge had not
   recommended. But the district court properly applied a de novo standard to
   the parts of the magistrate judge’s opinion to which a party had objected and
   reviewed only for clear error those portions to which no party objected. Fed.
   R. Civ. P. 72(b).
          Second, Cao argues that the court relied on matters outside of the
   pleadings by considering an exhibit that was not mentioned in objections to
   the M&R. But it is well-settled that the district court may consider the entire
   record in its decision on a summary judgment motion. Resolution Trust Corp.
   v. Starkey, 41 F.3d 1018, 1023–24 (5th Cir. 1995).
          Third, Cao argues that the district court improperly converted
   defendants’ motions for dismissal on the pleadings into a motion for
   summary judgment. That is not what happened. The defendants filed
   separate motions for summary judgment. It is those separate motions that
   were the basis for the grant of summary judgment.
          Fourth, the magistrate judge did not sua sponte reject Cao’s argument
   that she was entitled to tolling the statute of limitations. Defendants
   addressed tolling argument in their response to Cao’s motion for summary
   judgment.
          Fifth, Cao argues that dismissal on the pleadings was not warranted
   because the M&R contained undisputed material facts that favored Cao’s
   position. But she misunderstands what Defendants were challenging in their




                                         3
Case: 21-20073      Document: 00516007058           Page: 4   Date Filed: 09/09/2021




                                     No. 21-20073


   Rule 12(c) motions for dismissal on the pleadings: Cao’s third amended
   complaint, not the M&R. Defendants raised their challenges to the M&R
   separately in their objections.
          Sixth, Cao challenges the merits of the summary judgment order,
   primarily on the conspiracy claim, and argues that she is actually entitled to
   summary judgment. Her cursory challenge to the merits is difficult to follow.
   In any event, we agree with the district court’s reasons for granting summary
   judgment in favor the defendants on the conspiracy and other claims.
          Finally, Cao’s substantial rights were not violated nor was she denied
   due process based on procedural errors she alleges the district court
   committed that led to an unfair process. As we have said, we do not see any
   procedural improprieties.
                                        ***
          We AFFIRM the judgment of the district court.




                                          4